WESTERFIELD, J.
Plaintiff corporation is engaged in tlie business of landscape gardening. Defendant is sued for tbe amount due under a contract for garden work executed by plaintiff upon tbe lawn and premises of defendant’s residence. Tbe quantity and quality of gardening, as executed by plaintiff’s employees is questioned by defendant. There was judgment below in plaintiff’s favor as prayed for and defendant has appealed.
It is contended that the gardening was approved. by defendant, and her approval evidenced by the issuance of a check for $50.00 in part payment. It is admitted that the check was issued, but defendant explains that she gave the check out of sympathy for the plaintiff’s manager, who had tried very hard to please her and that she requested Mr. Perokop, to whom the check was given to hold it for several days, expecting in the interval that certain things would be done to the garden which were not done, and defendant thereupon stopped payment on the check. She admits, however, that at the time the check was issued she had no funds in the bank on which it was drawn, tier statement and explanation is denied by the witnesses for plaintiff.
In other respects the record exhibits the ( customary conflict in the testimony of witnesses affected by an interest in the controversy either by reason of kinship or employment.
The trial judge gave credence to the evidence offered in plaintiff’s behalf and rejected the testimony of defendant’s witnesses. We are unable to see that he was manifestly wrong.
For the reasons assigned the judgment appealed from is affirmed.